IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39253

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 697
                                                 )
       Plaintiff-Respondent,                     )      Filed: October 31, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JOSE LUIS REYES,                                 )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Amended judgment of conviction and sentences of a unified term of five years,
       with two and one-half years determinate, and a consecutive, indeterminate term of
       five years, for two counts of felony violation of a no contact order, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jose Luis Reyes pled guilty to two counts of felony violation of a no contact order. Idaho
Code § 18-920. The district court sentenced Reyes to consecutive unified terms of five years,
with two and one-half years determinate, for each count. Thereafter, the district court sua sponte
scheduled an Idaho Criminal Rule 35 hearing, wherein both parties argued for retained
jurisdiction. The district court amended the judgment of conviction, reducing Reyes’s sentences
to a unified term of five years, with two and one-half years determinate, for the first count and a
consecutive, indeterminate term of five years for the second count, but declined to retain




                                                1
jurisdiction. Reyes appeals, contending the district court abused its discretion in imposing
excessive sentences and declining to retain jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       The decision whether to retain jurisdiction is also a matter within the sound discretion of
the district court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
The primary purpose of a district court retaining jurisdiction is to enable the court to obtain
additional information regarding whether the defendant has sufficient rehabilitative potential and
is suitable for probation. State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768 (Ct. App. 2005).
There can be no abuse of discretion if the district court has sufficient evidence before it to
conclude that the defendant is not a suitable candidate for probation. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Reyes’s amended judgment of conviction and
sentences are affirmed.




                                                 2